                         Case 3:19-cv-01438-WHA Document 68-2 Filed 09/03/20 Page 1 of 7



                    1    FOLGER LEVIN LLP
                         Jiyun Cameron Lee (CSB No. 161667, jlee@folgerlevin.com)
                    2    Marie Jonas (CSB No. 278952, mjonas@folgerlevin.com)
                         Sherri M. Hansen (CSB No. 302903, shansen@folgerlevin.com)
                    3    199 Fremont Street, 20th Floor
                         San Francisco, CA 94105
                    4    Telephone: 415.625.1050
                         Facsimile: 415.625.1091
                    5
                         Attorneys for Defendant LYFT, INC.
                    6

                    7

                    8                                    UNITED STATES DISTRICT COURT
                    9                              NORTHERN DISTRICT OF CALIFORNIA
                 10

                 11     INDEPENDENT LIVING RESOURCE                      Case No. 3:19-cv-01438-WHA
                        CENTER SAN FRANCISCO, a California
                 12     non-profit corporation, JUDITH SMITH,            DECLARATION OF ISABELLA
                        an individual, JULIE FULLER, an                  GERUNDIO IN SUPPORT OF
                 13     individual, SASCHA BITTNER, an                   DEFENDANT’S MOTION FOR
                        individual, TARA AYRES, an individual,           SUMMARY JUDGMENT
                 14     and COMMUNITY RESOURCES FOR
                        INDEPENDENT LIVING, a California                 Date:      October 8, 2020
                 15     non-profit corporation,                          Time:      8:00 a.m.
                                                                         Courtroom: 12 – 19th Floor
                 16                        Plaintiffs,

                 17            v.

                 18     LYFT, Inc., a Delaware corporation,

                 19                        Defendant.

                 20

                 21

                 22                 REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

                 23

                 24

                 25

                 26

                 27

                 28
F OLGER L EVIN   LLP                                                             DECLARATION OF ISABELLA GERUNDIO IN SUPPORT
 ATTORNEYS AT LAW
                                                                                        OF DEFENDANT’S MOTION FOR SUMMARY
                                                                                         JUDGMENT; CASE NO. 3:19-CV-01438-WHA
                         Case 3:19-cv-01438-WHA Document 68-2 Filed 09/03/20 Page 2 of 7



                    1          I, Isabella Gerundio, declare as follows:

                    2          1.      I am the Program Lead for WAV at Lyft, Inc. (“Lyft”). I submit this declaration in

                    3   support of Lyft’s Motion for Summary Judgment. I have personal knowledge of the matters set

                    4   forth in this declaration, and if called as a witness I would testify competently to those matters.

                    5          2.      I have been involved in WAV since I joined Lyft in February 2019. Currently, as

                    6   Program Lead for WAV, I oversee Lyft’s WAV program, called “Access” mode, in every market

                    7   in which Access mode is offered. Currently, Lyft offers Access mode in nine cities in the United

                    8   States: Boston, Massachusetts; Chicago, Illinois; Dallas, Texas; Los Angeles, California; New

                    9   York, New York; Philadelphia, Pennsylvania; Portland, Oregon; Phoenix, Arizona; and San

                 10     Francisco, California.

                 11            3.      Providing WAV service is complex and operationally challenging.

                 12            4.      Our most significant challenge is finding a supply of WAVs to perform WAV

                 13     rides through the Lyft app. To overcome this obstacle, Lyft uses three methods to artificially

                 14     generate a supply of WAVs to drive on its platform.

                 15                        a. “Partner” model. Under this model, Lyft contracts with a third-party

                 16                              company to provide WAVs. The third-party company employs the drivers

                 17                              who drive the WAVs, and is responsible for training the WAV drivers in

                 18                              the proper use of the equipment and in providing assistance to riders. Lyft

                 19                              uses the Partner model in a majority of the markets where it provides

                 20                              Access mode, including San Francisco and New York City.

                 21                        b. “Rental” model. Under this model, Lyft contracts with a rental car

                 22                              provider that acquires WAVs and offers them for rent to independent

                 23                              contractor drivers. Lyft helps finance the high cost of WAVs used in the

                 24                              “Rental” model by heavily subsidizing the rental cost, at several hundred

                 25                              dollars per vehicle per month. Drivers who rent WAVs generally pay no

                 26                              more in monthly costs than they would pay to rent a standard sedan, and

                 27                              receive incentives designed to encourage them to accept WAV rides.

                 28                              Currently, the Rental model is only used in New York City.
F OLGER L EVIN   LLP                                                               DECLARATION OF ISABELLA GERUNDIO IN SUPPORT
 ATTORNEYS AT LAW
                                                                           -2-            OF DEFENDANT’S MOTION FOR SUMMARY
                                                                                           JUDGMENT; CASE NO. 3:19-CV-01438-WHA
                         Case 3:19-cv-01438-WHA Document 68-2 Filed 09/03/20 Page 3 of 7



                    1                      c. “Organic Driver” model. Under this model, drivers who own or have

                    2                          access to WAVs independent of any rental arrangement facilitated by Lyft

                    3                          are highly incentivized to accept WAV rides on the Lyft platform through

                    4                          bonuses                                          . For example, Lyft may pay

                    5                          a driver                                      , or

                    6                                                   , on top of regular per-ride earnings. Based on my

                    7                          past experience,

                    8                                                     . The incentives we offer to drivers

                    9                                       . Nonetheless, the “Organic Driver” model is the least

                 10                            expensive of the three models. This model does not work in every city, but

                 11                            works only in those cities or regions where there is a sufficient number of

                 12                            drivers who either (a) have access to WAV taxis (like in Chicago) or (b)

                 13                            can rent WAVs independently of Lyft (like in New York).

                 14            5.      Regardless of how Lyft generates the supply of WAVs to drive on the Lyft

                 15     platform, riders in Access mode pay no more than they would to ride in Lyft’s Standard mode.

                 16            6.      Lyft uses these three models independently or in conjunction with one another,

                 17     depending on market needs and regulations.

                 18            7.      As noted above, the “Organic Driver” model is the least expensive. But during my

                 19     time at Lyft, we have struggled on multiple occasions to locate drivers with WAVs who may be

                 20     interested in driving for Lyft. The most recent such experience was in Philadelphia. On August

                 21     10, 2020, Lyft sent a promotional text and in-app console card to its active driver base in the

                 22     Philadelphia and Delaware markets, contacting

                 23

                 24                                                        . Lyft received            responses and about

                 25        referrals as of August 31, 2020. Of those respondents and their referrals, it turned out that

                 26     none owned a vehicle with a wheelchair ramp.

                 27            8.      One of the least expensive WAV markets is Chicago. In Chicago, Lyft relies on

                 28     the “Organic Driver” model. Lyft is not subject to any ETA requirements. In addition, Lyft
F OLGER L EVIN   LLP                                                              DECLARATION OF ISABELLA GERUNDIO IN SUPPORT
 ATTORNEYS AT LAW
                                                                         -3-             OF DEFENDANT’S MOTION FOR SUMMARY
                                                                                          JUDGMENT; CASE NO. 3:19-CV-01438-WHA
                         Case 3:19-cv-01438-WHA Document 68-2 Filed 09/03/20 Page 4 of 7



                    1   receives a per-ride subsidy from the City of Chicago for each WAV ride. From October 2019 to

                    2   March 2020,

                    3                                                                   .

                    4          9.      In markets with wait time (“ETA”) requirements set by regulations, Lyft relies on

                    5   the “Partner” model. This is because, without using the Partner model, Lyft cannot guarantee

                    6   adequate service levels or specific hours of service for WAV users. Through contracts with third-

                    7   party partners, Lyft can ensure that WAVs are on the platform during all hours of service that

                    8   Lyft designates. Lyft can also pinpoint locations to position WAVs to lower ETAs for riders,

                    9   based on manual observation and analysis of demand patterns. Because drivers on the Lyft

                 10     platform are independent contractors, and can choose where and when to drive, consistent service

                 11     levels for WAV is not possible in any other context.

                 12            10.     The Partner model is extremely expensive. Lyft pays the partner company an

                 13     hourly rate which can range between approximately                         per vehicle, depending

                 14     on the region and available contracting partners, to meet given service levels, such as maximum

                 15     wait times. Lyft pays the hourly rate regardless of whether the vehicles provide any rides or

                 16     generate any revenue. As a result, Lyft subsidizes the cost of each WAV ride. In almost every

                 17     market that uses the Partner model, the cost per ride exceeds the revenue collected by at least

                 18          , resulting in Lyft effectively subsidizing the rides for WAV passengers by that amount. For

                 19     example, in February 2020, of the seven WAV markets where Lyft offered WAV service at least

                 20     in part using the partner model, five markets (New York, Boston, Dallas, Los Angeles, and San

                 21     Francisco) had a per-ride cost in excess of       Four markets had a per ride cost over         . San

                 22     Francisco and Los Angeles had a per ride cost in excess of          and    , respectively.

                 23            11.     I have been involved in our WAV program in Lyft’s New York City market,

                 24     referred to as “BKN.” Lyft is subject to strict ETA requirements in BKN from the New York City

                 25     Taxi and Limousine Commission (“TLC”). For June 2019, the TLC regulations required 60% of

                 26     WAV rides be provided in under 15 minutes and 90% of WAV rides be provided in under 30

                 27     minutes. By June 2020, 80% of WAV rides had to be provided in under 15 minutes and 90% of

                 28     WAV rides had to be provided in under 30 minutes.
F OLGER L EVIN   LLP                                                             DECLARATION OF ISABELLA GERUNDIO IN SUPPORT
 ATTORNEYS AT LAW
                                                                        -4-             OF DEFENDANT’S MOTION FOR SUMMARY
                                                                                         JUDGMENT; CASE NO. 3:19-CV-01438-WHA
                         Case 3:19-cv-01438-WHA Document 68-2 Filed 09/03/20 Page 5 of 7



                    1           12.     In order to meet these strict ETA requirements, Lyft provides WAV service in

                    2   BKN by combining the “Partner” model, “Rental” model, and “Organic Driver” model. From

                    3   October 2019 to March 2020, the total amount spent by Lyft on these three methods was over

                    4                 . This paid for      online vehicles through the Partner model,         WAV rental

                    5   vehicles, and subsidies to         independent drivers, equaling more than a           per ride subsidy –

                    6   considering the amount received in ride fares from passengers (                  ), and the total number

                    7   of rides (       ). In contrast, there were over           million total rides in all ride modes in BKN

                    8   during this period, including over                 rides in Standard mode.

                    9           13.     Lyft met the ETA requirements in BKN for the June 2019 measurement period.

                 10

                 11                    . If Lyft does not meet the ETA requirements in BKN, it would be forced to comply

                 12     with the alternative “trip percentage rule” or cease operations in BKN. Under the trip percentage

                 13     rule, 25% of all of Lyft’s rides in BKN would have to be completed in a WAV. Lyft estimated

                 14     that to comply with this rule, which would require

                 15                                          , effectively forcing Lyft out of the market.

                 16             14.     In all markets, WAV rides make up a small percentage of total Lyft rides. In

                 17     Portland, Lyft’s oldest WAV market where it has offered WAV service for over 5 years, less than

                 18        % of all rides requested in February 2020 were Access rides (             requests for WAVs,

                 19     compared to over                Standard rides).

                 20             15.     Lyft launched a WAV pilot in San Francisco in July 2019 (“SF WAV Pilot”). Lyft

                 21     uses the “Partner” model for the SF WAV Pilot, by contracting with First Transit, Inc. Under the

                 22     contract, First Transit agreed to provide up to 5 dedicated WAVs (approximately                hours of

                 23     contracted WAV service a week) for an hourly fee of                  per vehicle. For a vehicle that is in

                 24     operation 17 hours per day, the annual cost exceeds                  .

                 25             16.     In February 2020 Lyft provided             WAV rides originating in San Francisco. In

                 26     comparison, there were a total of over                  rides in all ride modes in San Francisco in

                 27     February 2020, including over                   rides in Standard mode.

                 28             17.     Due to the COVID-19 pandemic and resulting decrease in demand, Lyft reduced
F OLGER L EVIN   LLP                                                                    DECLARATION OF ISABELLA GERUNDIO IN SUPPORT
 ATTORNEYS AT LAW
                                                                             -5-               OF DEFENDANT’S MOTION FOR SUMMARY
                                                                                                JUDGMENT; CASE NO. 3:19-CV-01438-WHA
                         Case 3:19-cv-01438-WHA Document 68-2 Filed 09/03/20 Page 6 of 7



                    1   the number of First Transit vehicles. As of July 2020, Lyft’s WAV pilot program consisted of two

                    2   dedicated WAVs, with service available from 7 am to midnight, seven days a week. In July 2020,

                    3   Lyft provided     Access rides with an average wait time of              .

                    4

                    5                         .

                    6          18.      The California Public Utilities Commission (“CPUC”) has imposed a per-ride fee

                    7   on all rides provided by Transportation Network Companies (“TNCs”). The CPUC has indicated

                    8   that it will provide an offset of this per-ride fee for TNCs that provide WAV service that meets

                    9   certain service levels specified by the CPUC. Prior to the pandemic, Lyft had estimated that it

                 10     could qualify for between                       annually statewide in offset of the per-ride fee it

                 11     paid in California if it provided WAV service that complied with CPUC service levels in every

                 12     county in the state. Due to the pandemic and the significant drop in the overall volume of rides on

                 13     its platform, the amount of offset available to Lyft in 2020 is substantially reduced.

                 14            19.      Also due to the COVID-19 pandemic, Lyft paused its plan to launch a 65-vehicle

                 15     “Rental” pilot in Alameda, Contra Costa, and San Francisco (“Bay Area Counties”). The Rental

                 16     pilot was meant to augment the First Transit partnership and allow Lyft to provide Access mode

                 17     outside of San Francisco. Under the Rental pilot, Lyft had contracted to pay        per vehicle per

                 18     month for its rental partner, Hertz, to acquire vans and retrofit them into WAVs. Lyft also

                 19     planned to pay driver incentives to independent contractor drivers to encourage them to drive on

                 20     the platform, and rental subsidies to offset the higher rental cost of a WAV.

                 21            20.      Since this program did not launch, Lyft does not know how many drivers it could

                 22     have recruited to this Rental program, how much such recruitment may have cost in incentives

                 23     and rental subsidies, how much time independent drivers would have spent on the Lyft platform

                 24     performing WAV rides, or where the independent drivers would have driven within the Bay Area

                 25     Counties. Some of the difficulties we anticipated include: (a) WAVs are more expensive for

                 26     drivers, because they require more gasoline to operate; (b) WAV rides take longer than non-WAV

                 27     rides because drivers must help riders embark and disembark (it was thus unclear whether drivers

                 28     would elect to continue driving WAVs), and; (c) drivers who drive WAVs can accept non-WAV
F OLGER L EVIN   LLP                                                              DECLARATION OF ISABELLA GERUNDIO IN SUPPORT
 ATTORNEYS AT LAW
                                                                         -6-             OF DEFENDANT’S MOTION FOR SUMMARY
                                                                                          JUDGMENT; CASE NO. 3:19-CV-01438-WHA
Case 3:19-cv-01438-WHA Document 68-2 Filed 09/03/20 Page 7 of 7
